DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2 and 4 and linking claims 1,13-21 and 27 in the reply filed on 07/15/2021 is acknowledged.

Claims 3, 5-11 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021. It is noted that claim 27 recites non-elected subject matter and is only examined with regard to the elected invention.

Applicant’s reply dated 12/23/2021 has been received. Claims 12,16-20, and 22-25 are cancelled. Claims 3,5-11, 26 are withdrawn. Claims 1-2,4,13-15,21 and 27 are under examination. 

Markush Language
The rejection regarding improper Markush is withdrawn as claims are now appropriately limited to species with structural similarity.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is rendered moot by the cancellation of the claims. 

Claims 1,2,4,13-15,21 and 27 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating symptoms of depression in a subject comprising administering a viral vector to the eye of the subject, wherein the viral vector comprises a promoter comprising SEQ ID NO:5 and a DREADD, all encoded by SEQ ID NO: 1 or 6, expressing the DREADD followed by administering an agonist of the expressed DREADD wherein the method treat symptoms of depression, does not reasonably provide enablement for carrying out the method therein any disease or disorder of the nervous system is treated.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The prima facie case are discussed below.

	The nature of the invention relates to a means of controlling activation (or inhibition) of GPCR signaling. The specificity and control is provided through a delivery route, a specific promoter and Designer Drug controlled activation of a synthetic receptor. The invention addresses neurosurgical challenges associated with delivery/circuit activation deeper in the brain by administering via the retina. 
	The claims remain broad with respect to the disease or disorder of the nervous system that is to be treated.
The specification teaches intraocular administration of a viral vector comprising a nucleic acid encoding the hM3DGq DREADD operably linked to the PACAP promoter. The DREADD is a synthetic receptor designed to activate GPCR signaling. The receptor is activated by a “Designer Drug” (DD) that does not affect receptors naturally expressed in cells. The specification teaches that the PACAP promoter is active in retinal cells where the DREADD is expressed following delivery and when activated by a DD, the DREADD stimulates neurological pathways by natural circuit inputs to manipulate the locus coeruleus, which affects mood disorders. The retina sends signals to the suprachiasmatic nucleus (SCN), which are then transmitted to the dorsal medial hypothalamus (DMH), which relays circadian information to the locus coeruleus (LC). Disruption of the circuit leads to mood disturbance and other neurological disorders. The specification teaches use of DREADD delivery to treat symptoms of depression that result from rearing rats in the dark. The specification does not teach treatment of any other disorder using the intravitreal/retinal delivery of a viral construct comprising the PACAP promoter linked to an 
Bowrey (2017, Depress Anxiety, 34:588-595) taught certain types of depression result from disruption of the photic regulation of arousal and mood (PRAM) pathway. The role for the PRAM pathway is based on the fact that 1) the SCN-DMH-LC circuit plays a critical role in the circadian regulation of arousal, 2) light affects mood and depressive behavior, 3) the SCN receives light information from the retina, and 4) decreased light leads to degeneration of NA-LC cortical fibers. Thus, the circuit targeted by retinal delivery and PACAP promoter control is specific to a circuit that uses light as an input to signal portions of the brain that regulate mood. 
The specification teaches many different neurological disorders where the LC is affected. For example, Table 2 states that in Parkinson’s Disease, cell loss in the LC precedes other key PD-relevant structures. However, this fails to support a causal role in disease symptoms and there is no evidence that stimulating signaling in the LC would treat any symptom of Parkinson’s. Breton-Provencher (June 2021, Front. Neural Circuits, 15:638007; 1-11) taught that the LC is the primary source of norepinephrine (NE) in the brain. The LC neurons release NE to control arousal as well as other sensory-motor and behavioral functions. However, this recently published article clearly established that the role of the LC in the array of processes it seems to affect in the brain remains unknown. With regard to depression and mood, the understanding appears to be more clear and the specification shows support for decreased depressive symptoms with the claimed treatment. However, the specification does not teach 
Applicant’s remarks have been fully considered but are not persuasive. Applicant argues that locus coeruleus damage underlies the claimed disorders and that disruption of the signal circuit from the SCN to the DMH and on to the locus coeruleus  leads to locus coeruleus  degeneration (see page 8, para 3).  Applicant also refers to death of the locus coeruleus neurons (page 9, last paragraph). In response, disruption of this circuit is not the only cause of these disorders and there is no evidence on the record to indicate that this mode of treatment could be effective against any disorder other than depression. Applicant argues that the locus coeruleus is vulnerable to degeneration and the vulnerability is likely a common feature underlying these diseases. Thus, Applicant is emphasizing that the locus coeruleus becomes damaged and degenerates. In response, if the neurons in the locus coeruleus die, it is not supported that photic stimulation of the retina would be functional in instances where the disorder is caused by death of the neurons in the locus coeruleus. 
Applicant argues with respect to Seasonal Affective Disorder, that photic input to the PRAM pathway is disrupted by shorter days. Applicant argues that disruption of the PRAM pathway signaling is likely to be reduced and likely underlies SAD etiology. In response, Applicant has not supported any clear or definitive correlations between SAD, PRAM and day length and poses only hypotheses in the molecular pathway to the disorder. Thus, the correlation between PRAM pathway signaling and SAD is necessary at a minimum, absent actually carrying out the method and finding treatment of SAD.
With regard to sleep and circadian disorders, Applicant argues that NA-LC neurons fire faster during waking than during sleep and thus increasing their activity would lead to increased alertness. While this appears to be a logical hypothesis to use this method to treat sleep and 
Applicant argues that the LC is hyperactive in PTSD. There is nothing to support that further activation of the PRAM pathway would remedy the hyperactivity of the LC activity. This appears to be counterintuitive give that the claim method is argued to treat many disorders where the LC is underactive due to a variety of different deficiencies in the LC. 
Applicant argues with regard to ADHD, that it may result at least in part from an imbalance in locus coeruleus regulation. Again, this is a hypothetical. As well, the precise issue with the locus coeruleus is not known. It could be decreased firing of NA-LC neurons, degradation, loss of neurons. The specification does not support that the claimed method can remedy each of these effects if they are definitively associated with any of the disorders. If neurons have dies, it would need to be shown that the method leads to regeneration of the lost neurons. 
In general, support is needed that demonstrates that artificially altering LC activity is the specific claimed manner has a remedial effect on the various claimed disorders regardless of their disease etiology. Disorders can have different causes, i.e. depression can be caused by non-LC related dysfunction. As well, whose cases of each claimed disease that are a result of some sort of altered LC function, that altered function is supported to have different LC-related causes that have not all been shown to be remedied with the claimed method. Applicant has .
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 20 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn. The rejection is moot with regard to claim 20, which is canceled. The rejection of claim 27 is addressed by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2017153995 who taught treatment of particular neuronal disease using DREADDs but did not teach the specifically claimed DREADDs linked to a PACAP promoter and delivered to the eye. Wess (2013, Trends in Pharmacological Sciences, 34:385-392) taught hM3Gq receptors can be introduced and activated by CNO to excite neurons. Wess reviews various studies using the system and reports some that inject an AAV vector encoding the . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632